J-A10008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DAVID PAUL CUGNO                           :
                                               :
                       Appellant               :      No. 2451 EDA 2017

             Appeal from the Judgment of Sentence March 30, 2017
              In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0000598-2015


BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and RANSOM*, J.

MEMORANDUM BY GANTMAN, P.J.:                              FILED JULY 03, 2018

        Appellant, David Paul Cugno, appeals from the judgment of sentence

entered in the Montgomery County Court of Common Pleas, following his

bench trial conviction for driving under the influence of a controlled substance

or a combination of drugs (“DUI”).1 We affirm.

        In its opinion, the trial court correctly set forth the relevant facts and

some of the procedural history of this case. We add that Appellant timely filed

a notice of appeal on July 31, 2017. The trial court did not order and Appellant

did not file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P 1925(b).

        Appellant raises the following issue for our review:

           DID THE TRIAL COURT ERR IN DENYING APPELLANT A JURY
____________________________________________


1   75 Pa.C.S.A. § 3802(d)(2).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A10008-18


         TRIAL FOR A FIRST OFFENSE DUI BECAUSE A DUI IS
         COMMENCED BY THE FILING OF A BILL OF INFORMATION
         AND ARTICLE I SECTION 9 OF THE PENNSYLVANIA
         CONSTITUTION GUARANTEES A RIGHT TO A PUBLIC TRIAL
         BY AN IMPARTIAL JURY OF THE VICINAGE, WHEN THE
         PROSECUTION IS STARTED BY INDICTMENT OR BILL OF
         INFORMATION?

(Appellant’s Brief at 3).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Thomas C.

Branca, we conclude Appellant’s issue merits no relief. The trial court opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed August 16, 2017, at 4-14) (finding:

Pennsylvania law has repeatedly held that defendant has no right to jury trial

for DUI offense, where maximum penalty is six months’ incarceration; crimes

that carry maximum sentence of six months’ imprisonment or less are

considered “petty offenses” for which no right to jury trial exists;

notwithstanding language of Article I Section 9 of the Pennsylvania

Constitution, on which Appellant relies, Pennsylvania appellate courts have

repeatedly held that defendant is not entitled to jury trial for first offense DUI

under United States and Pennsylvania Constitutions; maximum penalty for

Appellant’s DUI offense is six months’ imprisonment; thus, Appellant was not




                                      -2-
J-A10008-18


entitled to jury trial). Accordingly, we affirm on the basis of the trial court

opinion.

        Judgment of sentence affirmed.

        Judge McLaughlin joins this memorandum.

        Judge Ransom did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/3/18




                                       -3-
Circulated 06/20/2018 03:57 PM